Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 12,
2022.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-22-00365-CR


                         JOHATHAN CORDERO, Appellant

                                               V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 344th District Court
                              Chambers County, Texas
                         Trial Court Cause No. 22DCR0361


                              MEMORANDUM OPINION

       Appellant Johathan Cordero has signed and filed a written request to dismiss
his appeal.1 See Tex. R. App. P. 42.2. Because this court has not delivered an

       1
         We note that the documents attached to the notice of appeal suggest that (1) appellant
pleaded guilty and was placed on deferred adjudication community supervision and (2) the trial
court’s certification of defendant’s right of appeal states that appellant has no right of appeal.
opinion, we grant appellant’s request.

       We dismiss the appeal. We direct the clerk of the court to issue the mandate
immediately. See Tex. R. App. P. 2.

                                                           PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




While no clerk’s record was filed and the attachments are not part of the appellate record, were
we to have these documents in the appellate record we would dismiss for lack of jurisdiction.

                                               2